 

Exhibit 10.1



EXECUTION VERSION

 

SECOND AMENDMENT TO ADVISORY AGREEMENT

  

This SECOND AMENDMENT TO ADVISORY AGREEMENT (this “Amendment”), dated as of
December 22, 2017 and effective as of October 1, 2017, is entered into by and
among American Realty Capital Healthcare Trust III, Inc. (the “Company”),
American Realty Capital Healthcare III Operating Partnership, L.P. (the
“Operating Partnership”) and American Realty Capital Healthcare III Advisors,
LLC (the “Advisor”).

 

RECITALS

 

WHEREAS, the Company, the Operating Partnership and the Advisor are parties to
that certain Advisory Agreement, dated as of August 20, 2014, and amended by
that certain First Amendment to Advisory Agreement, dated as of June 16, 2017
(as amended, the “Advisory Agreement”);

 

WHEREAS, the Company, the Operating Partnership, ARHC TRS Holdco III, LLC
(“Holdco Seller”), Healthcare Trust Inc. (“HTI”), Healthcare Trust Operating
Partnership, L.P. (“HTI’s Operating Partnership”), and ARHC TRS Holdco II, LLC
(“Holdco Buyer”) have entered into that certain Purchase Agreement dated as of
June 16, 2017 (the “Purchase Agreement”), whereby the Company, through the
Operating Partnership and Holdco Seller, has agreed to sell substantially all of
its assets to HTI, through HTI’s Operating Partnership and Holdco Buyer (the
“Sale”), as more particularly described in the Purchase Agreement;

 

WHEREAS, on June 16, 2017, the Company, the Advisor, American Realty Capital
Healthcare III Properties, LLC, and AR Global Investments, LLC entered into that
certain letter agreement, and, on September 28, 2017, an amendment thereto (such
letter agreement as so amended, the “Letter Agreement”);

 

WHEREAS, the Letter Agreement relates to the amounts that may become payable to
and from the Advisor and its affiliates, on the one hand, and the Company, on
the other hand, if the Sale closes and as the Advisor thereafter continues to
provide services to the Company as the Company’s plan of liquidation is
implemented, as more particularly described in the Letter Agreement;

 

WHEREAS, pursuant to the Letter Agreement, the Company and the Advisor agreed,
prior to the Closing (as defined in the Purchase Agreement), to further amend
the Advisory Agreement and amend the Amended and Restated Agreement of Limited
Partnership of the Operating Partnership dated as of August 10, 2015, effective
as of October 1, 2017, to effectuate the certain matters contemplated by the
Letter Agreement; and

 

WHEREAS, the Company, the Operating Partnership and the Advisor desire to amend
the Advisory Agreement to give effect to the provisions of the Letter Agreement
and to confirm and clarify the term and termination provisions of the Advisory
Agreement contemplated by the First Amendment to the Advisory Agreement and the
Letter Agreement.

 

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 



 

 

 

1.Amendment to Section 1 of the Advisory Agreement. Section 1 of the Advisory
Agreement is hereby supplemented by the addition of the following new
definitions:

 

““Asset Management Fee” means the fees payable to the Advisor pursuant to
Section 11(h).”

 

““Closing Date” has the meaning ascribed to such term in that certain Purchase
Agreement, dated as of June 16, 2017, by and among the Company, the Operating
Partnership, ARHC TRS Holdco III, LLC, Healthcare Trust Inc., Healthcare Trust
Operating Partnership, L.P., and ARHC TRS Holdco II, LLC, as such Purchase
Agreement may be amended from time to time.”

 

““Cost of Assets” means, with respect to a Real Estate Asset, the purchase
price, Acquisition Expenses, capital expenditures and other customarily
capitalized costs, but shall exclude Acquisition Fees associated with such Real
Estate Asset.”

 

2.Amendment to Section 11(g) of the Advisory Agreement. Section 11(g) of the
Advisory Agreement is hereby replaced in its entirety with the following:

 

“(g) Subordinated Participation Interests. The Company shall cause the Operating
Partnership to periodically issue Subordinated Participation Interests in the
Operating Partnership to the Advisor or its assignees, pursuant to the terms and
conditions contained in the Operating Partnership Agreement, in connection with
the Advisor’s (or its assignees’) management of the Operating Partnership’s
assets for any period ending prior to or as of September 30, 2017.”

 

3.Addition of Section 11(h) of the Advisory Agreement. The Advisory Agreement is
supplemented by the addition of the following new Section 11(h):

 

“(h) Asset Management Fee. Commencing on or after October 1, 2017, and in lieu
of any Subordinated Participation Interests, the Company shall pay an Asset
Management Fee to the Advisor or its assignees as compensation for services
rendered in connection with the management of the Company’s assets. The Asset
Management Fee is payable on the first business day of each quarter for the
preceding quarterly period in an amount equal to the excess of (A) the product
of (x) 0.1875% multiplied by (y) the lower of the Cost of Assets and the fair
market value of the Company’s assets as reported in the applicable Quarterly
Report on Form 10-Q or Annual Report on Form 10-K filed with the Securities and
Exchange Commission with respect to such quarterly period over (B) any amounts
payable as an Oversight Fee (as defined in the Management Agreement) for such
quarterly period. The Advisor shall submit a computation of the Asset Management
Fee to the Company for the applicable quarterly period.”

 

4.Amendment to Section 17 of the Advisory Agreement. Section 17 of the Advisory
Agreement is hereby replaced in its entirety with the following:

 

“17. TERM OF AGREEMENT.  This Agreement shall continue in force through August
20, 2018; provided, however that the Company may, by providing timely notice
thereof to the Advisor, renew this Agreement for an unlimited number of
successive one-year terms; provided, further that, this Agreement shall
automatically terminate upon the later of (x) the dissolution of the Company and
(y) 30 days following the fourteen-month anniversary of the Closing Date.”

 



2

 

 

5.Acknowledgments. The Advisor and the Company agree that, as set forth in the
Letter Agreement, (i) the Asset Management Fee payable to the Advisor under
Section 11(h) of the Advisory Agreement (as amended by Section 2 of this
Amendment) and Section 3 of the Letter Agreement, will no longer accrue after
the Closing, and (ii) no other fees or reimbursements that are not expressly set
forth in this Amendment or the Letter Agreement are payable, or will become
payable, from the Company to the Advisor.

 

6.Effectiveness and Termination. Subject to the occurrence of the Closing and
conditioned thereon, this Amendment shall become effective as of October 1,
2017. Notwithstanding anything in this Amendment, in the event of a termination
under Article 9 of the Purchase Agreement, this Amendment shall be null and
void.

 

7.Miscellaneous. The provisions of this Amendment are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part. The
provisions of this Agreement shall be construed and interpreted in accordance
with the internal laws of the State of New York as at the time in effect,
without regard to the principles of conflicts of laws thereof. This Amendment
may be executed (including by facsimile transmission) with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

 

 

[Signature page follows.]

 

3

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Second Amendment to Advisory Agreement as of the date first
set forth above.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST III, INC.                       By:  
/s/ W. Todd Jensen       Name:   W. Todd Jensen     Title: President and Interim
Chief Executive Officer                       AMERICAN REALTY CAPITAL HEALTHCARE
TRUST III OPERATING PARTNERSHIP, L.P.             By: American Realty Capital
Healthcare Trust III, Inc., its General Partner                       By: /s/ W.
Todd Jensen       Name: W. Todd Jensen     Title: President and Interim Chief
Executive Officer                       AMERICAN REALTY CAPITAL HEALTHCARE III
ADVISORS, LLC                       By: /s/ Michael Anderson       Name: Michael
Anderson     Title: Authorized Signatory

 

 

[Signature Page to Second Amendment to Advisory Agreement]

 



 

 